DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The remarks and/or amendments filed on 07/31/2020 are acknowledged.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement for reasons for allowance: Applicants have amended the claims to require a composition requiring dispersed particles of HPMCAS with a degreed of ester substitution of at least 0.75 and a degree of neutralization of the succinoyl groups of more than 0.4 and a second HPMCAS with an ester substation of 0.03 to 0.67, a solubility in water of wt% at 2 degrees C and a degree of neutralization of not more than 0.4. The closest prior art of Schmitt while covering a range of ester substitutions of 0.05 to 2 does not specifically have dispersed particles of the HPMCAS nor provide any reason for the gap from 0.67 to 0.75 nor does it explicitly have two different populations of HPMCAS together nor any particular motivation to use the lower range of 0.03 to 0.67. The further rejection of Cade also does not provide enough evidence to calculate the degree of ester substitution as argued by applicants but instead provides only the % of succinoyl groups and acetyl groups while you need the percentage of methoxy and 2-acetyl groups to fully calculate such values. The further art of record does not remedy such deficiencies nor appear to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LANCE W RIDER/Examiner, Art Unit 1618 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618